STONE, J.
~We think the charge of the court in this case is free from errdr. The witness had testified, that he was clerk of the firm of Pruitt & Cothran, and had charged all the goods for which -appellant was sued, in his own handwriting; that he never charged any goods which he did not himself sell; and that he would not have made the charges, if he had not sold the goods. The truth of this evidence was referred to the jury. In referring the question of the credibility of this evidence, the court said to the jury, in effect, that if they found the facts to be as the witness had stated them, then the account w'as proved. If the jury were not satisfied that the witness was worthy of credit, or if they distrusted his memory, then they could not, upon his unaided testimony, believe the evidence. However much that body may have confided in his integrity, still, if from the manner of the witness, or the language he employed, they did not confide in the correctness of his memory, this would present a case where the jury neither could nor would believe the evidence. In other words, the evidence would fail to convince them that the fads existed, as the witness had stated them. On the other hand, if it be true that the witness charged each item composing this account, and that he made no charge save of goods sold by himself, then it is true and proved that each article of the account *183was sold and delivered to tbe defendant. The evidence was in form unexceptionable. — Wright v. Bolling, 27 Ala. 259 ; Head v. Shaver, 9 Ala. 791.
Judgment affirmed.